                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MICHAEL ARROYO,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-611-Orl-40TBS

ORLANDO, FLORIDA AIRPORT and
BOSTON LOGAN INTERNATIONAL
AIRPORT,

                    Defendants.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Criminal Complaint (Doc. 1) filed on

April 1, 2019. The United States Magistrate Judge has submitted a report recommending

that the case be dismissed without leave to amend.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed April 12, 2019 (Doc. 2), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Criminal Complaint (Doc. 1) is DISMISSED without leave to amend.

      3.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on April 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
